DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “binding layer” must be shown or the feature(s) canceled from the claim(s) 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the fastener” in claims 3 and 6 are claiming two different structures of a screw and a resilient arm.  This is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-9, 11-12 and 16-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gutgold et al. (US 2005/0032411).
Regarding claim 1, Gutgold et al. disclose a plug including:
an electrical connector (12), one end of the electrical connector having a coupling portion (50) and a plurality of wiring holes (not shown, hole allow cable enter into the connector to connect to contact 32) defined on the other end of the electrical connector opposite to the coupling portion;
a plurality of cables (62), each of the cables having one end inserted in each of the wiring holes;
an insulation sleeve (un-numbered, the housing of the electrical connector 12) covering a junction (at 28) of the electrical connector and each of the cables, and the coupling portion protruding out of the insulation sleeve, and the other end of each of the cables protruding out of the insulation sleeve separately;
at least one latch member (44) disposed corresponding to one side of the electrical connector; and at least one fastener (18) disposed corresponding to another side of the electrical connector.
Gutgold et al. substantially disclosed the claimed invention except the electrical connector is as a power plug connector.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).

	Regarding claim 2, Gutgold et al. disclose the latch member is connected to the side of the electrical connector and the fastener is disposed on one side of the insulation sleeve.

Regarding claim 3, Gutgold et al. disclose each latch member includes a base and a screw penetrating the base, and the base is formed on the side of the electrical connector (see Fig. 2).



Regarding claim 6, Gutgold et al. disclose each fastener includes a base and a screw penetrating the base, and the base is formed on the side of the insulation sleeve (see Fig. 2).

Regarding claim 8, Gutgold et al. disclose the latch member is connected to the side of the electrical connector and the fastener is disposed on one side of the electrical connector.

Regarding claim 9, Gutgold et al. disclose each fastener includes a base and a screw penetrating the base, and the base is formed on the side of the electrical connector (see Fig. 2).

Regarding claim 11, Gutgold et al. disclose the latch member is connected to one side of the insulation sleeve and the fastener is disposed on one side of the insulation sleeve.

Regarding claim 12, Gutgold et al. disclose each fastener includes a base and a screw penetrating the base, and the base is formed on the side of the insulation sleeve (see Fig. 2).

Regarding claim 16, Gutgold et al. disclose wherein each of the cables is bent (the cable entering the connector at entrance 28 to make connection to the contact 32.  The axis of the entrance is at an angle to an axis of the contact.  Therefore, the cable must be bent to form a corner in order to make connection to the contact) and formed a comer, and each of the corners is shaped and covered by the insulation sleeve.

Regarding claim 17, Gutgold et al. disclose each of the cables has a portion protruding out of the insulation sleeve and bundled with a binding layer (28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gutgold et al. (US 2005/0032411) in view of Orr (US 5,788,528).
Gutgold et al. substantially disclosed the claimed invention except the latch member includes a resilience arm with hook.
	Orr teach a resilient arm latch member (40) with hook (45, see Fig. 4).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to substitute the Gutgold’s latch member by a hook resilient arm, as taught by Orr for quick latch/unlatch connection.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Gutgold et al. (US 2005/0032411) in view of Ballard (US 2012/0282813).
Gutgold et al. substantially disclosed the claimed invention except a fixture clamps the electrical connector and each of the cables.
Ballard teach a fixture (14, 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the fixture into Gutgold’s connector, as taught by Smith for securing the cable to the connector.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833